Title: To John Adams from John Quincy Adams, 4 October 1812
From: Adams, John Quincy
To: Adams, John



N. 18.
My Dear Sir
St: Petersburg 4 October 1812

“Why was that fair flower blasted so soon”?—The last letter which I have had the consolation of receiving from you, in mentioning to me the misfortune which had befallen my brother in the loss of his Child, forewarned me that this is a question that we are not permitted to ask—I knew not when that letter came, how shortly my own trial of bereavement was to take place, how deeply my own heart was to be wounded—how cruelly my own feelings were to be harrowed, by the same visitation of Heaven upon myself!—Alas! my lovely flower is blasted too, and I am not permitted to enquire why? The desire of my eyes, the darling of my Heart is gone, and unavailing sorrow, and the bitter memory of what she was, is all that is left us in her stead!—Resignation to the Will of God, is I know, the duty of a Christian; and it is my ardent desire, and my earnest endeavour to practice it, but whether inflicted as a trial of our Virtue, or as chastisement for my offences, I feel this stroke to be the severest that the hand of Heaven has ever laid upon me—Yet, blessed be God, it is not without consolation—My child I fondly hope and believe is a purified Spirit, in bliss; and if by the Mercy of Providence which I devoutly implore, I am enabled duty to discharge my own duties upon Earth, I humbly indulge the expectation, that my own joys in a future world will be heightened and exalted by the consciousness and participation of hers.
With regard to the War in our own Country, although it gives me great anxiety, I have little else to say. I have hoped that it would be of short duration—The prospect now is that it will be long—God grant that its end may be honourable and useful to us!
But of the War in the Country where I reside you may expect me to speak more at large, and besides the general Interest to which it is entitled, as forming so large a portion of the history of the Civilized World, our residence here may give you a particular concern with it, as our own situation and Circumstances are in no small degree involved in its Events.—On the 24th: of June the War began; and from that day to this according to the official Bulletins published here, has consisted of an uninterrupted series of Russian Victories—We have had Te Deum’s Illuminations, Cannon firing, Ball-ringing, and all the external demonstrations of continual triumph, while the French armies have been advancing with rapid and steady pace, untill on the 15th: of September, the very day that my poor child died, they took possession of Moscow, the antient and renowned Metropolis of the Russian Empire—The real progress of military Operations has been known very tardily, and only by the dates from time to time of the Official Reports from Head-Quarters—It is not prudent to have the knowledge of disasters, when they have happened—still less to anticipate those that may come—The private Correspondence from the armies, must tally with, or at least not materially vary from the official Reports of the Commanders in Chief—Discretion, is one of the most universal Virtues, in Governments organized like this, as the Want of it is one of those the most surely and most severely punished—The concealment and disguise practised to keep the knowledge from the public, of facts which it would be disagreeable to them to know, give rise however to many rumours of defeat and misfortune still more unfounded than the official Reports of Victories, so that between flattering misrepresentations on one side, and fictitious alarms on the other, the real state of Affairs is perhaps better and sooner known, in the other hemisphere, than here as it were upon the very scene of Action.
Here however a spectator has the opportunity of witnessing the impressions produced upon the public mind, by the course of the War, which could not be so well observed at a distance—]The hopes of the Russians, that the issue will be glorious and successful to them are founded, first on their army, and secondly on the natural advantages of their situation—To judge of the Operations of their Generals from their measures it would seem that their sole Instructions are, on no consideration and in no Event whatsoever to risk, any essential disaster to the army—To abandon every thing else rather than stake the army upon the chances of a Battle—This system is cautious, and perhaps the best that could have been adopted, but it gives an appearance of timidity to all their warlike operations, singularly contrasting with the boldness and impetuosity of the invader, and which he has not failed to turn to his own advantage—Twice on the passage from the river Nieman to Moscow the Russians appear to have determined to meet their Enemy in Battle, and on both occasions they assert that the field of Battle was theirs—But the fear of hazarding the safety of the army, has not only prevented them from profiting by their success, but has induced them to yield to their vanquished antagonist all the fruits of Victory—For the Battle of Borodino, St: Petersburg was illuminated and a Te Deum was performed—The Russian General who commanded at it was made a Field-Marshal, and received a gratuity of a hundred thousand Rubles—and eight days afterwards Napoleon entered Moscow; and the Field-Marshall, with excuse and apology reported to his Master, that notwithstanding his Victory, he had surrendered the Capital, to preserve the army.
But Napoleon is in an Enemy’s Country—Hemmed in between four Russian Armies, over whose bodies he must either advance or retreat—Two thousand Miles distant from his own Capital; having lost one half the forces with which he commenced the War, and surrounded in the midst of his Coup by auxiliary armies so disaffected to him and his Cause that at the first symptom of defeat they would more eagerly turn their arms against him than they now follow his banners—Notwithstanding his rapid and hitherto triumphant Career, the hope of finally expelling and even of annihilating him and his whole host here grows sanguine in proportion as he proceeds. It is far stronger and more Confident than it was at the Commencement of the War, and the Emperor Alexander, who then pledged himself to his People that he would never make Peace while one armed Enemy should have his foot on the Russian Territory has since the loss of Moscow publicly said, that none but a scoundrel, can at the present juncture pronounce the name of Peace.
This City is considered as secure for the present, and I presume will be so as long as the plan of preserving the Army shall continue to be successful—The Main Bodies both of the French and Russians are on the other side of Moscow, and the Detachments from the French force destined to proceed upon St: Petersburg after suffering various real and substantial defeats have been unable to penetrate at all on this side of the Drivine, and will probably soon not find it possible to maintain themselves even there. Many of the Inhabitants however are removing themselves and their property from the reach of possible contingencies; and the most precious effects of the Imperial family are shipping for transportation to places of more unequivocal safety.—Our own situation is as well protected as that of any person—better than that of almost any one—We have the shelters of Neutrality, and of the Laws of Nations.
I remain ever faithfully your’s
A.